PER CURIAM:
11 Writ granted. Relator is serving, inter alia, a sentence of life imprisonment at hard labor without parole eligibility for an aggravated rape he committed when he was 15 years old. State v. Robinson, 437 So.2d 872 (La. 1983). In Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), the United States Supreme Court concluded that a sentence of life without the possibility of parole for a nonhomicide offense committed when the defendant was a juvenile constitutes cruel and unusual punishment. Therefore, the district court erred in denying relator’s motion to correct an illegal sentence, which may be filed at any time. See La.C.Cr.P. Art. 882. Therefore, we order the deletion of the relator’s parole ineligibility with regard to his sentence for aggravated rape and order that he be designated as parole-eligible with regard to that sentence and that sentence only in accordance with La. R.S. 15:574.4(D). Relator’s consecutive sentence of life imprisonment at hard labor without parole eligibility for first degree murder committed when he was 16 years old, State v. Robinson, 434 So.2d 1108 (La. 1983), is unaffected by this ruling.